Title: From Benjamin Franklin to Robert R. Livingston, 7 November 1782
From: Franklin, Benjamin
To: Livingston, Robert R.


Sir
Passy, Nov. 7. 1782
The Baron de Kermelin, a Swedish Gentleman of Distinction, recommended strongly to me by his Excellency the Ambassador of that Nation to this Court, as a Person highly esteemed in his own, purposes a Journey thro’ North America, to view its natural Productions, acquaint himself with its Commerce, and acquire such Information as may be useful to his Country, in the Communication and Connection of Interests that seems to be growing and possibly may soon become considerable between the two Nations. I therefore beg leave to introduce him to you, and request that you would present him to the President of Congress, and to such other Persons as you shall think may be useful to him in his Views; and I recommend him earnestly to those Civilities which you have a Pleasure in showing to Strangers of Merit.
With great Esteem I have the honour to be Sir, Your most obedient & most humble Servant
B Franklin
R. R. Livingston Esqe
